UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSE GARCIA on behalf of himself and all other
persons similarly situated,
                                             Plaintiff,

         -against-                                                         COMPLAINT

WE MAKE DOUGH, INC. and RICHARD ALBANO
d/b/a Richie’s Pizza of Deer Park and Commack,                             Collective Action

                                             Defendants.
-----------------------------------------------------------------------X

         Plaintiff, JOSE GARCIA (“Plaintiff”), on behalf of himself and all others similarly

situated, by and through his counsel, the Law Office of Peter A. Romero PLLC, complaining of

the Defendants, WE MAKE DOUGH, INC. and ANGELO BULONE d/b/a Richie’s Pizza of Deer

Park and Commack (collectively “Defendants”) alleges as follows:

                                       NATURE OF THE ACTION

         1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §201 et

seq., (“FLSA”), on behalf of himself and all similarly situated current and former employees who

elect to opt into this action pursuant to the collective action provision of FLSA 29 U.S.C. §216(b).

Plaintiffs also brings this action to recover unpaid overtime wages, spread of hours pay, and

statutory damages under the New York Labor Law Article 19, §650 et seq., and the supporting

New York State Department of Labor Regulations, 12 N.Y.C.R.R. Part 146 (“New York Labor

Law”).

                                     JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337

and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.




                                                        1
       3.      In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. §216(b).

       4.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391.

Defendants do business in the State of New York, within the Eastern District of New York.

                                           PARTIES

       5.      Defendant, WE MAKE DOUGH, INC., was and still is a business that operates a

restaurant in the County of Suffolk and State of New York.

       6.      At all times relevant, Defendant, WE MAKE DOUGH, INC., is engaged in the

restaurant business and is an “enterprise engaged in commerce” within the meaning of the FLSA in

that it (1) has and has had employees engaged in commerce or in the production of goods for

commerce, or that handle, sell, or otherwise work on goods or materials that have been moved in

or produced for commerce, and (2) has and has had an annual gross volume of sales of not less

than $500,000.00.

       7.      At all times relevant, Defendant, WE MAKE DOUGH, INC., has “employees

engaged in commerce or in the production of goods for commerce, or…has employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce” as required by the FLSA.

       8.      Defendant’s restaurant requires a “wide variety” of materials that have moved

through interstate commerce such as foodstuffs, kitchen utensils, cooking vessels, cleaning

supplies, paper products, furniture, and more.

       9.      At all relevant times, Plaintiff was a non-exempt, employee of the Defendants and

an “employee” within the meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New York

State Labor Law §190(2).



                                                 2
       10.     Plaintiff’s duties included preparing and cooking food. In performing his duties,

Plaintiff handled or worked with goods, such as grains, pork, beef, poultry, fish, cheese, dairy

products and cookware and cooking utensils which undoubtedly moved in interstate commerce.

       11.     At all times relevant, Defendant, WE MAKE DOUGH, INC., was and still is an

“employer” within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d), and New York

State Labor Law §190(3).

       12.     The Defendant, RICHARD ALBANO, is an owner and/or officer of WE MAKE

DOUGH, INC., has authority to make payroll and personnel decisions for WE MAKE DOUGH,

INC., and is active in the day-to-day management of the restaurant, including the payment of wages

to the Plaintiff and determining what wages were paid to Plaintiff.

       13.     At all times relevant, Defendants have been, and continue to be, an “employer”

engaged in “interstate commerce” and/or in the production of goods” for “commerce” within the

meaning of 29 U.S.C. §203.

                                  STATEMENT OF FACTS

       14.     At all times relevant, Defendants owned and operated a restaurant located at 6214

Jericho Turnpike, Commack, New York 11725 known as Richie’s Pizza of Commack and a

restaurant located at 540 Commack Road, Deer Park, New York 11729.

       15.     Plaintiff was employed by Defendants as a cook from in or about 2016 to in or

about June 2021. Plaintiff performed non-exempt duties for the Defendants including preparing

food, cooking, and cleaning the premises.

       16.     Throughout his employment with Defendants, Plaintiff regularly worked more than

40 hours in a workweek. Plaintiff regularly worked Monday, Tuesday, Friday, Saturday and




                                                3
Sunday from 9:30 am to 9:00 pm at Defendants’ Commack location and Thursday from 9:30 am

to 10:00 pm at Defendants’ Deer Park location.

       17.     Defendants paid Plaintiff in combination of check and cash but failed to pay

Plaintiff a premium for all hours worked each workweek in excess of forty (40) hours per week at

one and one-half times Plaintiff’s regular rate of pay.

       18.     Throughout his employment with Defendants, Plaintiff often worked more than ten

hours in a single day.

       19.     Defendants failed to pay Plaintiff spread-of-hours pay for each day in which his

spread of hours exceeded 10 hours.

       20.     Defendants failed to provide Plaintiff upon hire written notice in his native

language of his rate of pay and other information required by New York Labor Law § 195(1).

       21.     Defendants failed to furnish Plaintiff with an accurate statement with every

payment of wages listing the overtime rate or rates of pay, the number of regular hours worked,

and the number of overtime hours worked in violation of New York Labor Law § 195(3).

                              COLLECTIVE ACTION ALLEGATIONS

       22.     At all relevant times, Plaintiff and the other FLSA Collective Action Plaintiffs are

and have been similarly situated, have had substantially similar job requirements and pay

provisions, and are and have been subject to Defendant’s decision, policy, plan and common

policies, programs, practices, procedures, protocols, routines, and rules willfully failing and

refusing to pay them overtime pay for all hours worked in excess of forty (40) each week.

       23.     Plaintiff also brings FLSA claims on behalf of himself and all non-exempt

employees of Defendants who give their consent, in writing, to become plaintiffs and who

performed duties including, but not limited to, preparing and/or cooking food, washing dishes,



                                                 4
unloading trucks, cleaning and/or maintaining the premises, bussing tables and serving food at any

time during the three (3) years prior to the filing of their respective consent forms.

       24.     Upon information and belief, there are many current and former employees who

are similarly situated to the Plaintiff, who have been underpaid in violation of the FLSA. The

named Plaintiff is representative of those other workers and is acting on behalf of the Defendants’

current and former employees’ interests as well as her own interest in bringing this action.

       25.     Plaintiff seeks to proceed as a collective action pursuant to 29 U.S.C. §216(b) on

behalf of herself and all similarly situated persons who work or have worked for Defendants at

any time during the three (3) years prior to the filing of their respective consent forms.

       26.     The First Claim for Relief is properly brought under and maintained as an opt-in

collective action pursuant to 29 U.S.C. §216(b). The FLSA Collective Plaintiffs are readily

ascertainable. For purposes of notice and other purposes related to this action, their names and

addresses are readily available from the Defendant. These similarly situated employees should be

notified of and allowed to opt-in to this action pursuant to 29 U.S.C. §216(b). Unless the Court

promptly issues such a notice, persons similarly situated to the Plaintiffs, who have been

unlawfully deprived of overtime pay and minimum wage in violation of the FLSA, will be unable

to secure compensation to which they are entitled, and which has been unlawfully withheld from

them by the Defendants.

                            FIRST CLAIM FOR RELIEF
                  FAIR LABOR STANDARDS ACT: OVERTIME WAGES

       27.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       28.     Defendants employed Plaintiff and Collective Action Plaintiffs for workweeks

longer than forty (40) hours and willfully failed to compensate the Plaintiffs for the time worked

                                                  5
in excess of forty (40) hours per week, at a rate of at least one and one-half times the regular rate,

in violation of the FLSA.

       29.     Defendants’ violations of the FLSA, as described in this Complaint have been

willful and intentional. Defendants have not made a good faith effort to comply with the FLSA

with respect to its compensation of Plaintiffs and other similarly situated current and former

employees.

       30.     Because Defendants’ violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. §255.

       31.     Plaintiff and other similarly situated current and former employees have been

deprived of overtime compensation and other wages in amounts to be determined at trial, and are

entitled to recovery of such amounts, liquidated damages, attorneys’ fees and costs pursuant to 29

U.S.C. §216(b).

                           SECOND CLAIM FOR RELIEF
                     NEW YORK LABOR LAW: OVERTIME WAGES

       32.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       33.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to compensate them for the time worked in excess of forty (40) hours per week at

a rate of at least one and one-half times his regular rate in violation of New York Labor Law.

       34.     By Defendants’ failure to pay Plaintiff overtime wages for hours worked in excess

of 40 hours per week, they have willfully violated the New York Labor Law Article 19, §650 et

seq., and the supporting New York State Department of Labor Regulations, including 12

N.Y.C.R.R. Part 146.




                                                  6
        35.    Plaintiff is entitled to recover from Defendants unpaid overtime wages, liquidated

damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.

                           THIRD CLAIM FOR RELIEF
                     NEW YORK LABOR LAW: SPREAD OF HOURS

        36.    Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

        37.    Defendants willfully failed to pay Plaintiffs one additional hour pay at the basic

minimum wage rate before allowances for each day the spread of hours exceeded ten (10) in

violation of New York Labor Law.

        38.    Plaintiff is entitled to recover from Defendants spread of hours pay, plus interest,

liquidated damages, reasonable attorneys’ fees and the costs of this action.

                            FOURTH CLAIM FOR RELIEF
                        NEW YORK LABOR LAW: WAGE NOTICE

        39.    Plaintiff alleges and incorporate by reference all allegations in all preceding

paragraphs.

        40.    Defendants failed to provide Plaintiffs upon hire with written of their rate of pay

and other information required by New York Labor Law §195(1). Plaintiff is entitled to recover

statutory damages from Defendants.

                           FIFTH CLAIM FOR RELIEF
                    NEW YORK LABOR LAW: WAGE STATEMENTS

        41.    Plaintiff alleges and incorporate by reference all allegations in all preceding

paragraphs.

        42.    Defendants failed to furnish Plaintiff with a statement with every payment of wages

listing the regular hourly rate or rates of pay, the overtime rate or rates of pay, the number of

                                                 7
regular hours worked, and the number of overtime hours worked as required by New York Labor

Law §195(3). Plaintiff is entitled to recover statutory damages from Defendants.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, prays for the following relief:

       (i.)     Unpaid wages and an additional and equal amount as liquidated damages pursuant

to 29 U.S.C. §201 et seq. and the supporting United States Department of Labor regulations;

       (ii.)    Unpaid minimum wages, overtime wages, spread of hours pay and damages

pursuant to New York Labor Law §198, liquidated damages and pre- and post-Judgment interest;

       (iii.)   Certification of this case as a collective action under 29 U.S.C. §216(b);

       (iv.)    Issuance of a declaratory judgment that the practices complained of in this

Complaint are unlawful under New York Labor Law, Article 19, §650 et seq., and the supporting

New York State Department of Labor Regulations;

       (v.)     All attorneys’ fees and costs incurred in prosecuting these claims; and

       (vi.)    Such other relief as this Court deems just and proper.

Dated: Hauppauge, New York
       September 3, 2021
                                       LAW OFFICE OF PETER A. ROMERO PLLC

                                       /s/ Peter A. Romero
                               By:     ______________________
                                       Peter A. Romero, Esq.
                                       490 Wheeler Road Suite 250
                                       Hauppauge, New York 11788
                                       Tel. (631) 257-5588
                                       promero@romerolawny.com

                                       Attorneys for Plaintiff




                                                  8
